           Case 2:16-cv-02361-APG-DJA Document 92 Filed 07/08/20 Page 1 of 1



 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 BROADCAST MUSIC, INC., et al.,                              Case No.: 2:16-cv-02361-APG-DJA

 4          Plaintiffs                                        Order Administratively Closing Case

 5 v.

 6 FIVE-STAR RESTAURANTS LLC, et al.,

 7          Defendants

 8         The parties have settled this case. ECF No. 91. They filed a stipulation to extend the

 9 deadline to file a stipulation of dismissal to allow time for the settlement payments to be made.

10 Id. I decline to extend the deadline and instead I will administratively close this case. If the

11 settlement is not completed in full as contemplated, any party may move to reopen the case.

12         I THEREFORE ORDER that the stipulation (ECF No. 91) is DENIED and the clerk of

13 court is instructed to administratively close this case.

14         DATED this 8th day of July, 2020.

15

16
                                                          ANDREW P. GORDON
                                                          UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23
